Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald J. O’Brien on 03/18/2022.
In the claims, amend the claims as indicated below:
1. (Currently amended) A computer-implemented method for search results, comprising: 
identifying a plurality of archived search results generated by a keyword search, wherein the keyword search generates a plurality of search results comprising the archived search results, and wherein the archived search results are identified by their corresponding rankings fall below a predetermined ranking threshold;
the keyword search generates a plurality of rankings corresponding to the plurality of search results, wherein the plurality of rankings is associated with a relevance of the plurality of search results, and the plurality of search results are sorted in ascending order based on the plurality of rankings to create a rankings-based order;

determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order;
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order.
2. (Cancelled).
3. (Cancelled).
4. (Cancelled)
5. (Cancelled).
6. (Cancelled).
8. (Currently amended) A computer program product comprising program instructions stored on a computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:
identifying a plurality of archived search results generated by a keyword search, wherein the keyword search generates a plurality of search results comprising the archived search results, and wherein the archived search results are identified by their corresponding rankings fall below a predetermined ranking threshold;
the keyword search generates a plurality of rankings corresponding to the plurality of search results, wherein the plurality of rankings is associated with a relevance of the plurality of search results, and the plurality of search results are sorted in ascending order based on the plurality of rankings to create a rankings-based order;
searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order; 
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order.
9. (Cancelled).
10. (Cancelled).
11. (Cancelled).
12. (Cancelled).
13. (Currently amended) The computer program product of claim 8
15. (Currently amended) A system comprising: a computer processing circuit; and a computer-readable storage medium storing instruction, which, when executed by 
identifying a plurality of archived search results generated by a keyword search, wherein the keyword search generates a plurality of search results comprising the archived search results, and wherein the archived search results are identified by their corresponding rankings fall below a predetermined ranking threshold;
the keyword search generates a plurality of rankings corresponding to the plurality of search results, wherein the plurality of rankings is associated with a relevance of the plurality of search results, and the plurality of search results are sorted in ascending order based on the plurality of rankings to create a rankings-based order;
searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order; 
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order.

16. (Cancelled).
17. (Cancelled).
18. (Cancelled).

Allowable Subject Matter
Claims 1, 7-8, 13-15, 19 and 20 are allowed (claims 2-6, 9-12, 16-18 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order;
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order”.
The closest prior art, Cisler et al (US 2008/0033922 A1) discloses similar features of displaying archived search results (par. 0023, claims 9-10). However, Cisler et al do not explicitly teach:
“searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order;
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order”.

Another close prior art, Kacholia et al (US 8,768,932 B1), discloses similar features of ranking search results in ascending order (col. 4). However, Kacholia et al do not explicitly teach:
“searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order;
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“searching a plurality of indices of a plurality of corresponding tape libraries comprising a plurality of tapes storing the archived search results; 
determining a plurality of estimated access times corresponding to the archived search results based on the indices; 
sorting the archived search results based on the estimated access times to create a time-based order;
displaying, in the rankings-based order, search results of the plurality of search results wherein their corresponding rankings meet or exceed the predetermined ranking threshold before displaying the sorted archived search results in the time-based order”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165